Citation Nr: 9900710	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the veteran's compensation for service-connected 
seizure disorder is subject to recoupment of military 
disability severance pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel
INTRODUCTION

The veteran had active duty from September 1985 to May 1991, 
and was placed on the Temporary Disability Retirement List 
(TDRL) on June 1, 1991.  The veteran was removed from the 
TDRL and discharged from service effective June 16, 1994.

In an August 1991 RO rating decision, service connection was 
granted for a seizure disorder and a 20 percent disability 
rating was assigned, effective June 1, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 administrative decision 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which it was determined that the veterans 
disability compensation award for a seizure disorder was 
subject to recoupment in the amount of $15,465.60, the amount 
of his severance pay.  A notice of disagreement was received 
in March 1995.  A statement of the case was sent to the 
veteran in March 1995.  A substantive appeal was received in 
May 1995.  

The Board notes that the veteran had also appealed a March 
1995 rating action in which the RO denied an evaluation in 
excess of 20 percent for a seizure disorder.  In a February 
1996 decision rendered by a RO hearing officer, a 40 percent 
evaluation was granted for the seizure disorder.  In April 
1997, the veteran filed a claim for an evaluation in excess 
of 40 percent for his seizure disorder.  By rating action of 
May 1997 a 60 percent evaluation was granted.  In July 1997 
the veteran expressed disagreement with the assignment of the 
60 percent evaluation and indicated that an 80 percent 
evaluation was warranted.  In an October 1997 rating action, 
an 80 percent evaluation was granted for the seizure 
disorder.  In December 1997 correspondence the veteran 
indicated that he was still not satisfied with the 80 percent 
evaluation.  Subsequently, the claim was readjudicated by the 
RO in September 1998, at which time a 100 percent evaluation 
was granted for the veterans seizure disorder.  Inasmuch as 
the veteran is currently in receipt of a 100 percent 
evaluation which represents a full grant of benefits, this 
issue need not be addressed by the Board.  Cf.  AB v. Brown, 
6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  The veteran was discharged from active duty in May 1991 
by reason of medical disability resulting from a seizure 
disorder and placed on the TDRL on June 1, 1991. 

2.  The veteran was removed from the TDRL effective June 16, 
1994, at which time he was determined to be entitled to gross 
severance pay in the amount of $15,465.60.

3.  In an August 1991 rating decision, service connection for 
a seizure disorder was established and a 20 percent rating 
was assigned, effective from June 1, 1991.
The 20 percent disability evaluation was in effect at the 
time that the veteran received his severance pay.

4.  Payment of the VA disability compensation benefit has 
been withheld at the 20 percent rate, pending recoupment of 
the military disability severance pay.


CONCLUSION OF LAW

The payment of VA disability compensation benefits based on a 
seizure disorder is subject to recoupment of military 
disability severance pay for that same disability by the 
withholding of payments of VA disability compensation 
benefits.  38 U.S.C.A. §§ 1212(c), 1174; 38 C.F.R. 
§ 3.700(a)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there should be no recoupment by 
the VA of his military disability severance pay from his VA 
disability compensation for service-connected seizure 
disorder.  He maintains that he was not advised that his 
severance pay could be subject to recoupment and that had he 
been so advised he would have refused it.  He has also 
requested a waiver of recoupment of the severance pay, citing 
financial hardship.  The veteran also maintains that the 
28 percent tax which was taken out of his severance payment 
should be returned to him. 

Factual Background

A review of the service records showed that the veteran 
experienced seizures in March 1989, following which he was 
evaluated by a medical board.  In March 1989, the medical 
board diagnosed single generalized seizure, which did not 
exist prior to service and recommended six months of limited 
duty.  Subsequently, the veteran experienced seizures in July 
and August 1990.  The veteran subsequently underwent 
evaluation by a medical board in April 1991.  The medical 
board diagnosed a seizure disorder and determined that the 
veteran was unfit for duty.  Due to this physical disability, 
the veteran was relieved from assignment and duty and was 
placed on the TDRL on June 1, 1991.

In June 1991, the veteran applied for VA disability 
compensation benefits for his seizure disorder.  By rating 
action of August 1991, the RO granted service connection for 
a seizure disorder for which a 20 percent evaluation was 
assigned effective from June 1, 1991.  

In a March 1994 rating action, the RO denied an evaluation in 
excess of 20 percent for the veterans seizure disorder.  
Thereafter, correspondence from the Defense Finance and 
Accounting Service was received, which reflected that as of 
June 16, 1994 the veteran was removed from the TDRL and that 
he was entitled to severance pay in the amount of $15,465.60.  
He was also advised that since his retired pay was taxable, 
his severance pay had been reduced by a withholding tax of 28 
percent, or $4221.81.

In March 1995, the veteran was advised by the RO that the 
amount of his disability compensation award had been amended 
because it was subject to recoupment of severance pay in the 
amount of $15,465.60.  He was advised that each month $170.00 
(or approximately the equivalent of 20 percent disability 
compensation) would be withheld until the entire amount of 
the severance pay had been recouped.  The RO noted that in 
St. Clair v. United States, 778 F. Supp. 894 (E.D. VA 1991), 
it had been decided that disability severance payments were 
excluded from taxable income.  He was notified that if he 
received disability severance pay and paid income taxes on 
that amount, he might be entitled to a refund.  He was 
advised to direct any questions in this regard to the 
Internal Revenue Service because the VA could not answer any 
questions regarding income tax liability.

In March 1995, the veteran filed a Notice of Disagreement 
with the decision to amend his disability compensation pay in 
order to recoup his severance pay in the amount of 
$15,465.60.  A Statement of the Case was issued in March 
1995.  The veteran filed a substantive appeal in May 1995.

The veteran presented testimony at a hearing held at the RO 
in September 1995.  He testified that he was not properly 
informed of the requirement that a lump sum severance payment 
made to him would have to be recouped from his VA 
compensation.  He also testified that he wanted to have the 
amount recouped per month reduced because he was experiencing 
financial hardship.  

In a February 1996 decision, a RO hearing officer determined 
that recoupment of severance pay was warranted.  A 
supplemental statement of the case, based on the hearing 
officers decision, was issued in February 1996.  In essence, 
the RO determined that the gross amount of disability 
severance pay that the veteran received for his seizure 
disorder should be recouped from his VA compensation, at a 
rate equal to the 20 percent evaluation initially granted for 
the service-connected seizure disorder.  The RO reiterated 
that the veterans questions concerning taxability of the 
severance pay were not within the jurisdiction of VA.   

Pertinent Law and Regulations

This case is governed by 38 U.S.C.A. § 1212(c), which 
provides in pertinent part that [t]he amount of disability 
severance pay from received under this section shall be 
deducted from any compensation for the same disability to 
which the former member of the armed forces [is] entitled 
under any law administered by the Department of Veterans 
Affairs.

The provisions of 10 U.S.C.A. § 1174 further stipulate that 
VA shall deduct from "disability compensation an amount equal 
to the total amount of separation pay, severance pay and 
readjustment pay received."

The provisions of 38 C.F.R. § 3.700(a)(3) specifically 
provide that where the disability found to be service-
connected is the same as the one upon which disability 
severance pay is granted an award of compensation will be 
made subject to the recoupment of the disability severance 
pay.  It is further provided under 38 C.F.R. § 3.700(a)(3) 
that prior to the initial determination of the degree of 
disability recoupment will be at the full monthly 
compensation rate payable for the disability for which 
severance pay was granted, and, following initial 
determination of the degree of disability recoupment shall 
not be at a monthly rate in excess of the monthly 
compensation payable for that degree of disability.  For this 
purpose the term "initial determination of the degree of 
disability" means the first regular schedular compensable 
rating in accordance with the provisions of 38 C.F.R. § 4.40 
et seq. and does not mean a rating based in whole or in part 
on a need for hospitalization or a period of convalescence. 
Analysis

In this case, the record reflects that the military 
disability severance pay in question was awarded for a 
seizure disorder that brought about the veteran's separation 
from military service.  The record clearly reflects that the 
disability, a seizure disorder, for which the veteran 
received disability severance pay in the amount of $15,465.60 
is the same disability for which the VA initially awarded a 
20 percent evaluation.  

The provisions of 10 U.S.C.A. §§ 1212(c) and 1174 
specifically provide that VA must recoup from VA disability 
compensation the amount of military disability severance pay 
payable for the same disability and that the VA shall deduct 
from "disability compensation an amount equal to the total 
amount of separation pay, severance pay and readjustment pay 
received."  The deduction of military disability severance 
pay from VA disability compensation prevents the duplication 
of payments and ensures that a veteran is not paid twice for 
the same disability.  See  38 U.S.C.A. § 5304; VAOPGCPREC 67-
91 (O.G.C. Prec. 67-91), 56 Fed. Reg. 50,153 (1991).

The veteran contends that recoupment of the severance pay is 
not warranted in this case and has advanced several arguments 
in support of his position.  Essentially, the veteran has 
requested a waiver of all or part of the recoupment.  The 
applicable regulations are quite clear and provide that 
payment of VA disability compensation is subject to 
recoupment of the total amount received as severance pay.  As 
indicated by the United States Court of Veterans Appeals in a 
case that involved recoupment of readjustment pay, there is 
simply no authority in law which would permit the VA to grant 
the veterans request for relief from total recoupment of 
readjustment pay.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In light of the unambiguous language of the laws and 
regulations, and in the absence of any regulatory exceptions 
provided by Congress other than those previously noted, VA is 
entitled to recoup the total amount of the $15,465.60 that 
the veteran received as severance pay for his disability.  38 
C.F.R. § 3.700(a)(3).  The veteran and his representative 
have not pointed to any statutory or regulatory provision 
which authorizes waiver of recoupment, and the Board has been 
unable to identify such a provision on its own initiative.

The veteran has also maintained that recoupment is not 
warranted, since but for lack of advice or errant advice 
received from a Navy legal officer, he would not have chosen 
to receive severance pay.  However, lack of advice or errant 
advice by a Government employee does not provide a basis for 
waiver of recoupment.  Cf. McTighe v. Brown, 7 Vet. App. 29 
(1994); Johnson v. Brown, 9 Vet. App. 369 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995); Harvey v. Brown, 6 Vet. App. 
416 (1994).  

Finally, the veteran has also advanced the argument that for 
reasons of equity and financial hardship recoupment of the 
severance pay is not warranted.  However, the Board does not 
have jurisdiction over such a claim for equitable relief.  
The Court has held that the authority to award equitable 
relief under section 503(a) is committed to the discretion of 
the Secretary, and that the Board and the Court are without 
jurisdiction to review the Secretary's exercise of that 
discretion.  McCay v. Brown, 9 Vet. App. 183, 189 (1996); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992).

The Board notes that with respect to the veterans request 
that he be refunded the 28 percent tax whish was taken out of 
his severance pay, as he has been previously been advised by 
the RO, this is a matter within the jurisdiction of the 
Internal Revenue Service and not VA.

The Board is bound in its decisions by the laws enacted by 
Congress, regulations of the Department, instructions of the 
Secretary of Veterans Affairs, precedent opinions of the 
chief legal officer of the VA, and precedent opinions of the 
Court of Veterans Appeals.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Regrettably, the law in a case such as this is 
clear and controlling.  Where a disability found to be 
service connected is the same as that upon which disability 
severance pay is granted, an award of compensation is made 
subject to recoupment of the disability severance pay. 38 
C.F.R. § 3.700(a)(3).  The veteran was discharged from his 
initial period of service, and received disability severance 
pay based on an inservice diagnosis of a seizure disorder, 
the same disability for which the veteran is entitled to VA 
compensation benefits.  In a case such as this, where the law 
is dispositive, the claim must be denied for lack of legal 
merit.  The Board has no alternative but to deny the 
veteran's appeal as the payment of VA disability compensation 
is properly being withheld until the disability severance pay 
in the amount of $15,465.60 has been recouped in full.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 12-96 
and 67-91; 38 C.F.R. § 3.700(a)(3).  




	(CONTINUED ON NEXT PAGE)



ORDER

The veterans VA disability compensation is, as a matter of 
law, subject to recoupment of military disability severance 
pay.  The appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
